 Case 20-41592          Doc 255     Filed 04/12/21 Entered 04/12/21 15:20:25        Desc Main
                                     Document     Page 1 of 9



                               UNITED STATES BANKRUPTCY COURT

                                    DISTRICT OF MINNESOTA

 In re:                                             BKY No. 20-41592

 The Comet Clothing Company, LLC,                   Chapter 11, Subchapter V

                  Debtor.


                               UNSWORN CERTIFICATE OF SERVICE

        I, Linda Marie Smith, declare under penalty of perjury that on April 9, 2021, I caused
the following document:

          Notice of Occurrence of Effective Date of Second Amended Second Plan of
          Reorganization of the Debtor

to be filed electronically with the Clerk of Bankruptcy Court through ECF, and that ECF will
send an e-notice of the electronic filing to all ECF participants.

I further declare that, on April 9, 2021, I served a copy of the foregoing documents by mailing
via first class U.S. Mail, with sufficient postage affixed to each entity named below, at the
address stated below for each entity.

Executed on: April 12, 2021            Signed: /s/ Linda Marie Smith
                                              Linda Marie Smith
                                              Fabyanske, Westra, Hart & Thomson, P.A.
                                              333 South Seventh Street
                                              Suite 2600
                                              Minneapolis, MN 55402
                                              Telephone: 612-359-7600
                                              Facsimile: 612-359-7602




Active\086972\003\5802524.v1
 Case 20-41592          Doc 255   Filed 04/12/21 Entered 04/12/21 15:20:25   Desc Main
                                   Document     Page 2 of 9



                                      SERVICE LIST


 1 EDI Source, Inc.                  47 Brand, LLC             ACE     Property   and
 Attn: Officer or Agent              Attn: Officer or Agent    Casualty Ins. Co.
 Authorized to Accept Service        Authorized to Accept      c/o Chubb
 31875 Solon Road                    Service                   Attn: Officer or Agent
 Solon, OH 44139                     15 Southwest Park         Authorized to Accept
                                     Westwood, MA 02090        Service
                                                               202A Halls Mill Road –
                                                               2E
                                                               Whitehouse Station, NJ
                                                               08889
 Adam Friendshuh                     Adidas America, Inc.      Adobe
 315 Sidney Street West              Attn: Officer or Agent    Attn: Officer or Agent
 St. Paul, MN 55107                  Authorized to Accept      Authorized to Accept
                                     Service                   Service
                                     5055 N. Greeley Avenue    345 Park Avenue
                                     Portland, OR 97217        San Jose, CA 95110-
                                                               2704
 ADP Total Source, Inc.              AGI Sourcing LLC          Allie Kubik
 Attn: Officer or Agent              Attn: Officer or Agent    13284 Aulden Ave.
 Authorized to Accept Service        Authorized to Accept      Rosemount, MN 55068-
 10200 Sunset Drive                  Service                   4790
 Miami, FL 33173                     469 7th Ave, 15th Floor
                                     New York, NY 10018
 Amazon.com Services, Inc.           BJ’s Wholesale Club,      Burlington
 Attn: Officer or Agent              Inc.                      Merchandising
 Authorized to Accept Service        Attn: Officer or Agent    Corporation
 410 Terry Ave. North                Authorized to Accept      Attn: Officer or Agent
 Seattle, WA 98109-5210              Service                   Authorized to Accept
                                     25 Research Drive         Service
                                     Westborough,        MA    1830 North Route 130
                                     01581                     Burlington, NJ 08016




Active\086972\003\5802524.v1
 Case 20-41592          Doc 255     Filed 04/12/21 Entered 04/12/21 15:20:25    Desc Main
                                     Document     Page 3 of 9



 Century Distribution Systems          Century Link              China Export & Credit
 8/F North Bund Business               Attn: Officer or Agent    Insurance Corporation
 Center                                Authorized to Accept      (“Sinosure”)
 Attn: Officer or Agent                Service                   c/o Brown & Joseph,
 Authorized to Accept Service          PO Box 2956               LLC       as      Special
 1050 Dongdaming Road                  Phoenix, AZ 85062-2956    Collection Agent on
 Honkgkuo District Shanghai                                      behalf of Sinosure
 China 200082                                                    PO Box 59838
                                                                 Schaumburg, IL 60159
                                                                 Attn: Peter Geldes
 Choice Financial Group                CLC College Licensing     Comcast Business
 Choice Bank                           Attn: Officer or Agent    Attn: Officer or Agent
 Attn: Cristen Purdy                   Authorized to Accept      Authorized     to    Accept
 6210 Wayzata Blvd                     Service                   Service
 Golden Valley, MN 55416               1075 Peachtree Street,    P.O. Box 60533
                                       Suite 3300                City of Industry, CA
                                       Atlanta, GA 30309         91716-0533
 Comet Clothing Company                Dallas         Cowboys    Dale Henn
 LLC                                   Merchandising, Ltd        5605 Elliot Avenue
 Attn: Officer or Agent                c/o Cole Schotz PC        South
 Authorized to Accept Service          Attn: Michael D. Warner   Minneapolis, MN 55417
 6117 Blue Circle Drive                301 Commerce Street,
 Suite 100                             Suite 1700
 Minnetonka, MN 55343                  Fort Worth, TX 76102
 Daniel Stock                          DB Sports Sales, Inc.     Design Wide Open
 2565 Fry Street                       Attn: Officer or Agent    Attn.: Officer or Agent
 Roseville, MN 55113                   Authorized to Accept      Authorized to Accept
                                       Service                   Service
                                       22962 County Road Y       4839 57th Street SW
                                       Grantsburg, WI 54840-     Waverly, MN 55390-
                                       9030                      5505
 Dicke, Billig & Czaja, PLLC           Dropbox, Inc.             Echo Global Logistics
 Attn: Officer or Agent                Attn: Officer or Agent    Attn: Jeff Short
 Authorized to Accept Service          Authorized to Accept      600 W. Chicago Ave,
 100 South 5th Street, Suite 2250      Service                   Suite 725
 Minneapolis, MN 55402-1235            1800 Owens Street         Chicago, IL 60654
                                       San Francisco, CA 9415
 EGJBAS, LLC                           Erica Gisel               Euler Hermes Agent for
 Attn: Officer or Agent                270 Oakview Court         Zhangjiagang Unitex Co
 Authorized to Accept Service          Chaska, MN 55318          Attn: Officer or Agent
 6117 Blue Circle Drive                                          Authorized to Accept
 Suite 101                                                       Service
 Minnetonka, MN 55343                                            800 Red Brooks Blvd
                                                                 Owings Mills, MD 21117




Active\086972\003\5802524.v1
 Case 20-41592          Doc 255   Filed 04/12/21 Entered 04/12/21 15:20:25   Desc Main
                                   Document     Page 4 of 9




 FedEx Corporate Services Inc.       Fermata Partners, LLC     Fleet Farm Wholesale
 as Assignee of FedEx                Attn: Officer or Agent    Supply
 Express/Ground/Freight/Office       Authorized to Accept      Attn: Officer or Agent
 Attn: Officer or Agent              Service                   Authorized to Accept
 Authorized to Accept Service        1440 Dutch Valley Place   Service
 3965 Airways Blvd, Module           Suite 101                 2401 South Memorial
 G, 3rd Floor                        Atlanta, GA 30324         Drive
 Memphis, TN 38116-5017                                        Appleton, WI 54915
 GO Intellectual Capital, LLC        GS1 US                    H.E.    Butt     Grocery
 Attn: Officer or Agent              Attn: Officer or Agent    Company
 Authorized to Accept Service        Authorized to Accept      Attn: Officer or Agent
 800 LaSalle Ave Ste 1620            Service                   Authorized to Accept
 Minneapolis, MN 55402               7887         Washington   Service
                                     Village Drive             4710 N. Pan Am
                                     Dayton, OH 45459-3900     Expressway
                                                               San Antonio, TX 78218
 HSN, Inc.                           Indiana University        Insource Media
 Attn: Officer or Agent              Attn: Officer or Agent    Attn.: Officer or Agent
 Authorized to Accept Service        Authorized to Accept      Authorized to Accept
 1 HSN Drive                         Service                   Service
 St. Petersburg, FL 33729            PO Box 6268               15640 Oakhill Road
                                     Indianapolis, IN 46026-   Marine on St. Croix, MN
                                     6268                      55047-9707
 Internal Revenue Service            J America                 J.C. Penney
 Attn: Officer or Agent              Attn: Officer or Agent    Corporation, Inc.
 Authorized to Accept Service        Authorized to Accept      Attn: Officer or Agent
 PO Box 7346                         Service                   Authorized to Accept
 Philadelphia, PA 19101-7346         445 E. Van Riper Road     Service
                                     Fowlerville, MI 48836     6501 Legacy Dr
                                                               Plano, TX 75024




Active\086972\003\5802524.v1
 Case 20-41592          Doc 255   Filed 04/12/21 Entered 04/12/21 15:20:25     Desc Main
                                   Document     Page 5 of 9



 Jeff Benson                         Jeff Zollars               Jessica Sonnee
 1343 N. Colline Bello Way           24747 McCutcheonville      16956 Lexington Ave
 Eagle, ID 83616                     Rd                         NE
                                     Perrysbury, OH 43551       Ham Lake, MN 55304
 Jiangsu GTIG Esen, Ltd.             Jill O’Flanagan            Jill Mohr
 c/o Brown & Joseph, LLC             2322 Manuela Drive         PO Box 446
 Attn: Peter Geldes                  Chaska, MN 55318           Waconia, MN 55387
 PO Box 249
 Itasca, IL 60143
 Joel Anderson                       Kmart            Holding   Kohl’s Corporation
 2118 Midlothian Road                Corporation                Attn: Officer or Agent
 Roseville, MN 55113                 c/o    Katten    Muchin    Authorized to Accept
                                     Rosenman LLP               Service
                                     Attn: Steven J. Reisman,   N56            W17000
                                     Esq.                       Ridgewood Drive
                                     575 Madison Avenue         Menomonee Falls, WI
                                     New York, NY 10022-        53051
                                     2585
 Learfield IMG College               Lurie LLP                  Maade Seddiki
 Attn: Officer or Agent              Attn.: Officer or Agent    3206 E. Lexington Way
 Authorized to Accept Service        Authorized to Accept       #218
 10775 Peachtree Street              Service                    Mercer Island, WA
 Suite 3300                          2501 S. Wayzata Blvd.      98040
 Atlanta, GA 30309                   Wayzata, MN 55405
 Margolin Shoes & Apparel, Inc       Mark Bordeaux              Mary Sieling
 Attn: Officer or Agent              N76 W23840 Hidden          Manty & Associates,
 Authorized to Accept Service        Oaks Drive                 P.A.
 2701 N. Kildare Ave                 Sussex, WI 53089           150 S. Fifth Street, Ste.
 Chicago IL 60639                                               3125
                                                                Minneapolis, MN 55402
 Meijer, Inc.                        Michael Dickson            Microsoft Corporation
 Attn: Officer or Agent              11969 Ironwood Avenue      Attn: Officer or Agent
 Authorized to Accept Service        Grant, MN 55082            Authorized to Accept
 2350 Three Mile Road                                           Service
 Grand Rapids, MI 49544                                         One Microsoft Way
                                                                Redmond, WA 98052
 Mike Kraabel                        Mill-Tex Sportswear Corp   Minnesota Department
 316 W. Minnehaha Pkwy               Attn: Officer or Agent     of Revenue
 Minneapolis, MN 55419               Authorized to Accept       Attention:         Chief
                                     Service                    Executive Officer or
                                     3279 Grand Island Blvd     Agent
                                     Grand Island, NY 14072     Authorized to Accept
                                                                Service
                                                                Mail Station 5130
                                                                St. Paul, MN 55146-5130



Active\086972\003\5802524.v1
 Case 20-41592          Doc 255    Filed 04/12/21 Entered 04/12/21 15:20:25      Desc Main
                                    Document     Page 6 of 9



 MVP Logistics, LLC                   Nasser Sheikh              Ningbo         Yongham
 Attn: Officer or Agent               11601 Shadow Creek         Kitting Co., Ltd.
 Authorized to Accept Service         Pkwy Unit 111-524          Attn: Officer or Agent
 10205 10th Ave N Ste A               Pearland, TX 77584         Authorized to Accept
 Plymouth, MN 55441                                              Service
                                                                 3rd Floor, Building D,
                                                                 No. 1301
                                                                 Xiangsham Zhejiang,
                                                                 CHINA
 NFL Properties, LLC                  NFL Properties, LLC        North Mill Capital LLC
 Attn: Officer or Agent               c/o   Zelmanovitz     &    c/o Maslon LLP
 Authorized to Accept Service         Associates PLLC            Attn: Amy J. Swedberg
 345 Park Avenue                      Attn: Menachem O.          90 South 7th Street,
 New York, NY 10154                   Zelmanovitz                #3300
                                      1211 Avenue of the         Minneapolis, MN 55402
                                      Americas, 40th Floor
                                      New York, NY 10036
 Omni Group                           Open Text Corporation      North Mill Capital, LLC
 a/k/a Omni ePartners                 in Waterloo                Attn: Rochelle Hilson
 Attn: Officer or Agent               Attn: Officer or Agent     5401 Gamble Drive,
 Authorized to Accept Service         Authorized to Accept       Suite 200
 6902 E 1st St Ste 200                Service                    Minneapolis, MN 55418
 Scottsdale, AZ 85251-53471           275 Frank Tompa Drive
                                      Waterloo ON N2L 0A1
 Pacific Employers Insurance          Pax Tag & Label            Robert Truax
 Co.                                  Attn: Officer or Agent     8700 Ridge Ponds Dr
 c/o CHUBB                            Authorized to Accept       Victoria, MN 55386
 Attn: Officer or Agent               Service
 Authorized to Accept Service         9528 East Rush Street
 202A Halls Mill Road – 2E            South El Monte, CA
 Whitehouse Station, NJ 08889         91733-1551
 Sampler Stores, Inc. (dba Rally      South Dakota State         Specialty Retailers, Inc.
 House)                               University                 Attn: Officer or Agent
 Attn: Officer or Agent               Attn: Officer or Agent     Authorized to Accept
 Authorized to Accept Service         Authorized to Accept       Service
 9750 Quivira Road                    Service                    2425 West Loop S 11th
 Leneya, KS 66215                     940 Admin. Lane            Floor
                                      Administrative Building    Houston, TX 77027
                                      Box 220
                                      Brookings, SD 57007-2398




Active\086972\003\5802524.v1
 Case 20-41592          Doc 255   Filed 04/12/21 Entered 04/12/21 15:20:25   Desc Main
                                   Document     Page 7 of 9



 SPS                                 Star Garments             Stephanie Chaffee
 Attn: Officer or Agent              Attn: Nasser Sheikh or    1011 Moonbeam Rd
 Authorized to Accept Service        Officer     or    Agent   Hudson, WI 54016
 P.O. Box 205782                     Authorized to Accept
 Dallas, TX 75320-5782               Service
                                     11601 Shadow Creek
                                     Pky., Unit 111-524
                                     Pearland, TX 77584
 Steve Shatt                         Swizznet                  Target Corporation
 1321 Fiddleneck St                  Attn: Officer or Agent    Attn: Officer or Agent
 Fort Worth, TX 76177                Authorized to Accept      Authorized to Accept
                                     Service                   Service
                                     400 Chesterfield Center   7000 Target Parkway,
                                     Suite 413                 NCF-0324
                                     Chesterfield, MO 63017    Brooklyn Park, MN
                                                               55445
 Terrance Cullen                     THA 3 International       The University of Iowa
 853 Lincoln Ave                     Attn.: Tariq Khan         Attn: Officer or Agent
 St. Paul, MN 55105                  A-56 punjabi sudagran     Authorized to Accept
                                     society                   Service
                                     Scheme 33                 310 KHF
                                     Gulzar e Hijri            Iowa City, IA 55242
                                     Karachi
                                     Pakistan
 Tim Greeley                         Tori Breunig              U.S. Bank National
 4232 Lynn Avenue                    18936 Huntley Trail       Association
 Edina, MN 55416                     Lakeville, MN 55044       dba    Elan   Financial
                                                               Services
                                                               Attn: Officer or Agent
                                                               Authorized to Accept
                                                               Service
                                                               Bankruptcy Department
                                                               PO Box 108
                                                               Saint Louis, MO 63166-
                                                               0108
 US Licensing Company                United States Attorney    UPS
 Attn: Officer or Agent              600 U.S. Courthouse       Attn: Officer or Agent
 Authorized to Accept Service        300 South Fourth Street   Authorized to Accept
 4865 51st Ave S                     Minneapolis,         MN   Service
 Fargo, ND 58104-6031                55415-3070                28013 Network Place
                                                               Chicago, IL 60673-1280




Active\086972\003\5802524.v1
 Case 20-41592          Doc 255   Filed 04/12/21 Entered 04/12/21 15:20:25       Desc Main
                                   Document     Page 8 of 9



 VeriQuality Inspection Service      Wal-Mart Stores, Inc.     Warren Green
 Co. Ltd.                            Attn: Officer or Agent    95 SW 96th Avenue
 Room 620, Building #67              Authorized to Accept      Plantain, FL 33324
 Juyuan Creative Plaza No. 618       Service
 Jinshan Avenue, Cangshan            702 SW 8th Street
 District                            Bentonville, AR 72716
 Fuzhou City 350002
 China
 World Wrestling                     Xtreme Apparel            Zhangjiagang Infinite Trading
 Entertainment, Inc.                 Attn.: Officer or Agent   Co., LTD
                                                               Attention: Kenny Wang
 Attn: Officer or Agent              Authorized to Accept      Room A1612, Puyue Plaza A
 Authorized to Accept Service        Service                   Yangshe Town
 1241 East Main Street               21018 N. 22nd Street      Zhangjiangagang City
 Stamford, CT 06902                  Phoenix, AZ 85024-5505    Jiangsu Province, China




Active\086972\003\5802524.v1
 Case 20-41592          Doc 255   Filed 04/12/21 Entered 04/12/21 15:20:25     Desc Main
                                   Document     Page 9 of 9



Executed on: April 12, 2021          Signed: /s/ Linda Marie Smith
                                            Linda Marie Smith
                                            Fabyanske, Westra, Hart & Thomson, P.A.
                                            333 South Seventh Street
                                            Suite 2600
                                            Minneapolis, MN 55402
                                            Telephone: 612-359-7600
                                            Facsimile: 612-359-7602




Active\086972\003\5802524.v1
